Title: To Thomas Jefferson from N. & J. Van Staphorst & Hubbard, 28 September 1790
From: N. & J. Van Staphorst & Hubbard
To: Jefferson, Thomas



Sir
Amsterdam 28 September 1790.

We had the honor to address you the 3. Instant and confident that a Business interesting the Commerce of your Country, is a sufficient apology for addressing you on the Subject, We inform you of difficulties having been started here against allowing public Sales of East India Goods imported by Individuals, on the ground of their not being accompanied with the Proofs required in an obsolete Ordinance of 1717., notwithstanding same has not been enforced for more than Half a century, during a constant and very extensive Practice to the contrary, which induced the few Persons who knew its Existence to deem it virtually repealed and without effect.
Upon a Petition stating these Facts corroberated by the Signed Opinions of the eminent Houses of Trade in this City, the States General it is true in spite of the opposition of our Burgomasters  decided a large parcel of Teas from Ostend, should be sold by Public Auction, at same time however declaring that the Ordinance of 1717. should be renovated, which our Magistracy has availed itself of to dispute our Selling at Public Auction 34. chests china Silk we received from Philadelphia many months ago. But as we are in precisely the same State, as the House to whom the priviledge of so doing with their Teas was granted, we cannot doubt that our petition to the States General will meet same Fate and we trust to succeed likewise in obtaining permission to sell at Public Sale 1000. Chests Teas consigned to us ⅌ the Brigt. Grange Capt. R. B. Gillchrist and 417 Chests we expect ⅌ the Brigt. Eliza Capt. M. Cutter both from Newyork, as these Shipments were made to us before it was possible the News of the revival of the Ordinance of 1717. could reach America, and therefore cannot be pretended to have been made in contravention thereto.
It being probable however that in future the Proofs of East India Goods having been once sold conformable to the ordinance of 1717. will be demanded previous to allowing their Entry here, We inclose you Sir, that act, which Mr. R. J. van den Broek of Newyork is able to make a better translation of than we can procure here, that you may make the use of it, You will judge proper for the Information of the Merchants of the United States. We are respectfully, Sir! Your most obedient humble servants,

N. & J. Van Staphorst & Hubbard

